              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00116-MR-WCM


IN RE: TRIAL SUBPOENA TO    )
                            )
SHIRA LYNN LITTLEJOHN       )               ORDER OF CONTEMPT
                            )
___________________________ )


      THIS MATTER came before the Court for hearing on March 26, 2019,

on the Government’s Motion for an Order to show cause why SHIRA LYNN

LITTLEJOHN should not be held in contempt for failing to appear before the

United States District Court for the Western District of North Carolina,

Asheville Division, on Monday, March 4, 2019.

      For the reasons stated by the Government in open court, and for cause

shown,

      IT IS, THEREFORE, ORDERED that the witness, Shira Lynn

Littlejohn, is hereby found to be IN CONTEMPT, and she is HEREBY

ORDERED to be held pending the anticipated trial of Derek Wilson Driver.

It is expected that Ms. Littlejohn, who is currently in tribal court custody, shall

remain in tribal court custody during the pendency of the Driver matter;

however, if Ms. Littlejohn's tribal custody status should change prior to the
resolution of Mr. Driver's trial, she will be entitled to a bond hearing before

this Court.

      IT IS SO ORDERED.

                                 Signed: April 3, 2019




                                         2
